Citation Nr: 0819076	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-32 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation greater than 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).

A motion to advance this case on the Board's docket was 
received by the Board in March 2008, and granted in June 
2008, for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).

FINDINGS OF FACT

1.  The veteran's service treatment records show no evidence 
of hearing loss, to include his May 1944 service entrance 
examination or February 1946 service separation examination.

2.  The veteran has a current diagnosis of bilateral hearing 
loss.

3.  The evidence of record does not relate the veteran's 
bilateral hearing loss to his military service.

4.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor can sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  There is no legal basis for the assignment of an initial 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007); Smith v. Nicholson, 451 F.3d 
1344 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for service connection 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to initial adjudication of the veteran's 
claim, a letter dated in March 2005 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication), and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007), petition for cert. 
filed,      U.S.L.W.         (U.S. Mar. 21, 2008) (No. 
07A588); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records and VA medical 
treatment records have been obtained; the veteran did not 
identify any pertinent private medical records.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The veteran was also accorded a 
VA examination in March 2005.  38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury which is clearly present in 
service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In correspondence to the RO and during the March 2005 VA 
examination, the veteran asserted that his jobs during active 
service included working as a machinist in the engine room on 
a ship and as a loader on twin 40 millimeter antiaircraft 
guns.  He argues that this noise exposure led to his current 
bilateral hearing loss.  The veteran's service personnel 
records confirm that he was a motor machinist's mate in 
service.  However, the veteran's service treatment records 
show no evidence of hearing loss in service or at service 
separation.  Both his May 1944 service entrance examination 
and his February 1946 service separation examination reflect 
that the whisper test produced results of 15 (normal) 
bilaterally.  Moreover, no other objective medical evidence 
of a hearing disability for VA purposes, as defined by 38 
C.F.R. § 3.385, is shown at any time during active duty 
service, and no postservice medical evidence of record 
reflects compensable hearing loss within one year of service 
separation.  

Nevertheless, service connection for hearing loss can still 
be established if medical evidence shows that a current 
impaired hearing disability is actually due to incidents 
during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
To that end, the first objective diagnosis of bilateral 
hearing loss of record is noted in a September 2004 VA 
outpatient treatment record.  Additionally, the March 2005 VA 
examination showed an average puretone decibel loss of 62.5 
decibels in the right ear, and 53.75 decibels in the left 
ear, and speech recognition scores of 84 percent in the right 
ear and 76 percent in the left ear.

However, the evidence of record does not show that the 
veteran's bilateral hearing loss is related to service.  The 
sole objective medical opinion pertaining to the 
relationship, given during the veteran's March 2005 VA 
examination, concluded that it was less likely than not that 
there was a nexus between the current diagnosis and the 
inservice noise exposure.  The VA examiner indicated, as 
rationale for his conclusion, that in addition to the 
veteran's hearing having been within normal limits on service 
separation, he also had evidence of postservice noise 
exposure, both occupationally (while working in carpentry, 
farming, and as a truck driver) and recreationally (hunting).  
Moreover, the VA examiner stated that the veteran's level of 
hearing loss was the likely result of the combination of 
presbycusis (hearing loss resulting from the aging process) 
and the cited postservice noise exposure.  No other opinions 
concerning the nexus between the veteran's hearing loss and 
inservice noise exposure exist in the record.  Accordingly, 
absent evidence relating the veteran's current bilateral 
hearing loss to his military service, service connection for 
bilateral hearing loss is not warranted.

Finally, while the Board recognizes that the veteran is 
competent to report a history of decreased hearing acuity as 
a layperson's observation, his statements that he has had 
bilateral hearing loss, as defined by VA regulations, for a 
period longer than that documented in the record and that his 
current bilateral hearing loss is related to his military 
service are not probative.  It is well established that a 
layperson without medical training, such as the veteran, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a) (1).  

Because the evidence of record does not relate the veteran's 
bilateral hearing loss to his military service, but rather to 
the veteran's postservice noise exposure and to the aging 
process, the preponderance of the evidence is against his 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Tinnitus

The facts as they exist with respect to this issue are not in 
dispute.  Based on a March 2005 VA examination report, the RO 
granted the veteran's claim for service connection for 
tinnitus in a July 2005 rating decision, and assigned an 
initial 10 percent disability rating under Diagnostic Code 
6260, effective from February 1, 2005.  The veteran's notice 
of disagreement with respect to this issue was received in 
August 2005.  By a September 2006 statement of the case, the 
RO continued to deny an evaluation in excess of 10 percent 
disabling on the basis that the assigned 10 percent 
evaluation was the maximum rating available under Diagnostic 
Code 6260.  The veteran appealed that decision to the Board.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2007).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  In considering the severity of a disability, it is 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (2006), the Federal Circuit concluded that the 
Court erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

As noted above, the veteran's bilateral tinnitus has been 
rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which 
provides that a maximum 10 percent evaluation is warranted 
for tinnitus.  On a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  If a veteran is at the maximum 
evaluation and no other criteria are applicable, there is no 
case in controversy.  In order for a claim to proceed, there 
must be a benefit.  In this case, the maximum rating allowed 
for tinnitus under the applicable diagnostic code is 10 
percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, a 
higher schedular rating cannot be granted.

The veteran's bilateral tinnitus has been assigned the 
maximum schedular rating available.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award an evaluation in excess of that currently assigned, 
the veteran's appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in a matter. Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


